DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the claimed subject matters is Freeman (4,238,733).  Freeman (See figs. 2-3 and col. 4 line 48 to col. 5 line 63) disclose or suggest limitations recited in independent claims 1 and 7-8 except for limitation “one end of each of the transmission lines of the second transmission path coupler being connected to a comparator, the second transmission path coupler being configured to be moved across a gap of the first transmission path coupler, wherein the second transmission path coupler generates a first signal at timings corresponding to a rising edge and a falling edge of an input signal input to the first transmission path coupler in a case where the input signal is transmitted to a position at which the first transmission path coupler and the second transmission path coupler perform an electric field and/or magnetic field coupling, a signal width of the first signal being substantially in proportion to a length of the electric field and/or magnetic field coupling of the first transmission path coupler and the second transmission path coupler, and wherein the signal width of the first signal is substantially equal to or greater than a difference in a transmission delay amount of the first transmission path coupler”.
The closest prior arts to the claimed subject matters is Freeman (4,238,733).  Freeman (See figs. 2-3 and col. 4 line 48 to col. 5 line 63) disclose or suggest limitations recited in independent claims 9-11 except for limitation “one end of each of the transmission lines of the second transmission path coupler being connected to a comparator, the second transmission path coupler being configured to be moved across a gap of the first transmission path coupler, wherein the second transmission path coupler further includes a circuit configured to control a frequency component at a discontinuity of a signal that occurs when the second transmission path coupler is moved across the gap of the first transmission path coupler, and to pass a maximum basic frequency of a signal input to the first transmission path coupler”.
The closest prior arts to the claimed subject matters is Freeman (4,238,733).  Freeman (See figs. 2-3 and col. 4 line 48 to col. 5 line 63) disclose or suggest limitations recited in independent claims 12-14 except for limitation “one end of each of the transmission lines of the second transmission path coupler being connected to a comparator, the second transmission path coupler being configured to be moved across a gap of the first transmission path coupler, wherein the second transmission path coupler generates a first signal at timings corresponding to a rising edge and a falling edge of an input signal input to the first transmission path coupler in a case where the input signal is transmitted to a position at which the first transmission path coupler and the second transmission path coupler perform an electric field and/or magnetic field coupling, a signal width of the first signal being substantially in proportion to a length of the electric field and/or magnetic field coupling of the first transmission path coupler and the second transmission path coupler, and wherein the second transmission path coupler has such a size that a value obtained by subtracting a transmission delay amount corresponding to the gap of the first - 24 -1018 1541US01 transmission path coupler from the signal width of the first signal is substantially equal to or greater than a permissible jitter amount of a digital circuit configured to receive a signal output from the second transmission path coupler”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648